Citation Nr: 0837044	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO. 06-38 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a disability 
manifested by weakness, fatigue and lack of balance, claimed 
as due to undiagnosed illness.

3. Entitlement to service connection for dementia, claimed as 
due to undiagnosed illness and/or exposure to herbicides.

4. Entitlement to service connection for a skin rash, claimed 
as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and C.G.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing before the 
undersigned Acting Veterans Law Judge in October 2007.

Following certification of the veteran's claims to the Board, 
the veteran submitted additional evidence along with a waiver 
of RO review of that evidence.


FINDINGS OF FACT

1. The veteran did not have combat duty and none of his 
alleged in-service stressors have been corroborated by 
official records or any other supportive evidence.

2. The veteran did not have active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

3. A disability manifested by weakness, fatigue and lack of 
balance was not manifested during the veteran's active duty 
service or for many years thereafter, nor is a disability 
manifested by weakness, fatigue and lack of balance otherwise 
related to the veteran's active duty service.

4. A disability manifested by dementia was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is a disability manifested by dementia 
otherwise related to the veteran's active duty service.

5. A chronic skin rash was not manifested during the 
veteran's active duty service and symptoms claimed as a 
current skin rash disorder have not been related by competent 
evidence to any injury or disease in service, including 
exposure to herbicides in service.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated during the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) 
(2007).

2. Service connection for a disability manifested by 
weakness, fatigue, and lack of balance, to include as due to 
an undiagnosed illness, is not warranted. 38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007). 

3. Service connection for dementia, to include as due to an 
undiagnosed illness and exposure to herbicides, is not 
warranted. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007). 

4. A skin rash disability was not incurred or aggravated 
during the veteran's active duty service, nor may it be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In November 2005 and March 2006 letters, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate service connection, 
increased rating, and earlier effective date claims, as well 
as specifying what information and evidence must be submitted 
by him and what information and evidence will be obtained by 
VA.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, private medical records, VA 
treatment records and a May 2007 VA Agent Orange examination 
report. No VA examination has been obtained with respect to 
the specific issues on appeal; however, the Board finds that 
a VA examination is not necessary in the instant case as the 
veteran's service treatment records are void of reference to 
weakness, fatigue, lack of balance, dementia, or a skin rash. 
With respect to the veteran's PTSD claim, the Board finds a 
VA examination is not necessary because, as explained in more 
detail below, the Board finds the veteran has no verified 
PTSD stressors. See Generally McLendon v. Nicholson, 20 
Vet.App. 79 (2006). The Board finds that the record as it 
stands includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f). 
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

There is post-service medical evidence of PTSD dated in 
recent years. In order to establish service connection for 
PTSD, however, the diagnosis must be based upon participation 
in combat with the enemy, POW experiences, or a verified in-
service stressor.

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality. Mere service in a combat area or combat zone 
does not in itself lead to the conclusion that an individual 
engaged in combat. VAOPGCPREC 12-99 (October 18, 1999).

In March 2007 statements, the veteran claimed his PTSD 
stressors were being surrounded by intense fighting, 
continually being under sniper fire, ferrying dead bodies, 
and blowing up bridges. In May 2007 VA treatment records, the 
veteran reported a stressor of finding out about a friend 
from home who had been killed in Vietnam in the same location 
the veteran had been in a year earlier. The veteran's service 
personnel records show that he was a bridge specialist during 
his time in Vietnam. These records contain no evidence of 
awards, medals or citations evincing combat duty.  

As the veteran's service personnel records do not suggest 
participation in combat and the record does not show, nor is 
it alleged, that he is a former POW, his alleged in-service 
stressors must be corroborated.

The veteran provided no specific dates, names, or locations 
for his alleged stressors. Additionally, the veteran has also 
not submitted any statements from witnesses or any other 
corroborating evidence to help verify his alleged PTSD 
stressors. VA cannot attempt to verify these incidents 
without more details regarding the time, place, and name of 
people involved. The veteran has only provided general 
descriptions of service in a combat area, with insufficient 
details regarding time, date and place or individuals 
involved. Generally, anecdotal incidents such as these 
alleged events are not researchable, since incidents can only 
be officially researched if they have been reported and 
documented. See 38 C.F.R. § 3.159 (c)(2)(i). Thus, the Board 
finds that the veteran's alleged in-service stressors have 
not been verified.

In summary, the Board finds that the veteran did not have 
combat duty and that his alleged in-service stressors have 
not been corroborated by official records, buddy statements, 
or any other supportive evidence. Accordingly, the claim of 
service connection for PTSD must be denied. 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304(f).

Weakness, Fatigue, and Lack of Balance

The veteran claims his chronic fatigue is manifestation of an 
undiagnosed illness. Service connection may be established 
for a chronic disability manifested by certain signs or 
symptoms which became manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2011, and which, by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 38 U.S.C.A. §1117; 38 C.F.R. 
§3.317(a)(l). The veteran may not avail himself of these 
presumptive provisions to establish service connection for 
any disability, however, because the record does not reflect 
that he had active duty service in the Southwest Asia theater 
of operations during the Persian Gulf War.

The record also does not reflect that the veteran had any 
complaints or diagnoses related to weakness, fatigue, or lack 
of balance during his period of active duty service from 
March 1964 to March 1966. In fact, the veteran's March 1966 
separation examination report shows that the veteran denied 
trouble sleeping and made no complaints regarding weakness, 
fatigue, or lack of balance. Additionally, on clinical 
examination, the veteran was found to be entirely within 
normal limits. Finally, the record also does not include any 
competent evidence indicating that any of the veteran's 
current complaints of weakness, fatigue or lack of balance 
are etiologically related to the veteran's active duty 
service period. 

In light of these facts, the Board finds that entitlement to 
service connection for a disability manifested by weakness, 
fatigue and lack of balance, also claimed as undiagnosed 
illness, is not warranted.

Dementia

The veteran alleges that his dementia is either directly 
related to his active duty service period, or is due to 
undiagnosed illness, or exposure to herbicides. As explained 
above, the veteran cannot avail himself of the presumptive 
provisions for undiagnosed illness as he did not have the 
requisite active duty service during the Persian Gulf War.

With respect to the veteran's claim of exposure to 
herbicides, the record reflects that the veteran served in 
Vietnam during his active duty service. Under 38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. § 3.309(e), as to veteran's who 
served in Vietnam during a certain time period, certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange. However, 
dementia is not included in the list of presumptive diseases 
in 38 C.F.R. § 3.309(e). As such, the Board finds that 
service connection for dementia is not warranted under these 
presumptive provisions.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).

The veteran's service medical records are devoid of reference 
to complaints or diagnoses of dementia, including his March 
1966 separation examination report. There is also no 
competent evidence which etiologically relates the veteran's 
current complaints of dementia to his active duty service 
period. Thus, the Board finds that entitlement to service 
connection for dementia is not warranted on either a direct 
service connection basis or as an undiagnosed illness or as a 
result of exposure to herbicides.

Skin Rash

The veteran alleges that his current skin rash complaints are 
the result of exposure to herbicides in Vietnam. As noted 
above, the veteran is presumed to have been exposed to 
herbicides during his active duty service in Vietnam; 
however, the veteran has not been diagnosed with any of the 
dermatologic diseases which are included in 38 C.F.R. 
§ 3.309(e), to include chloracne, other acneform diseases 
consistent with chloracne, or porphyria cutanea tarda. See 
38 C.F.R. § 3.309(e). As such, the Board finds that service 
connection for a skin rash disability is not warranted under 
these presumptive provisions.

On the theory of direct service connection, the record 
reflects that the veteran has several current diagnoses for 
his skin complaints, including atopic dermatitis and eczema. 
However, the veteran's service medical records are silent as 
to any complaints or diagnoses of skin rash. In fact, the 
veteran denied any skin diseases and none were found on 
clinical examination during the veteran's March 1966 
separation examination. 

Additionally, there is no competent medical evidence relating 
any of the veteran's current dermatologic diagnoses to his 
active duty service period. On the question of relationship 
of current skin disease to service, including herbicide 
exposure in service, where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). Thus, the veteran's statements and his 
sister's statements are not competent medical evidence that 
the veteran has a skin rash disability related to his active 
duty service. As such, a preponderance of the evidence is 
against the claim, and entitlement to service connection for 
a skin rash disability is not warranted under either a direct 
or presumptive service connection basis.  

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for PTSD is denied.

Service connection for a disability manifested by weakness, 
fatigue and lack of balance, claimed as due to undiagnosed 
illness, is denied.

Service connection for dementia, claimed as due to 
undiagnosed illness and/or exposure to herbicides, is denied.

Service connection for a skin rash, claimed as due to 
exposure to herbicides, is denied.




____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


